DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevers et al. (US 9,677,607).
Re claims 1, 8, and 16, Nevers et al. discloses a damper assembly (10) for reducing vibration in a rotating shaft (1); a damper element (14) having a damper opening shaped to surround the shaft; a first plate (11) having a first opening shaped to surround the shaft and a recess receptive to the damper element, the damper element being rotatable within the recess; and a second plate (12) having a second opening shaped to surround the shaft and secured to the first plate to close the recess and secure the damper element between the first plate and second plate. 

Re claims 2 and 10, Nevers et al. discloses wherein the damper element (14) is a ring rotatable without rotational constraint within the recess of the first plate

Re claims 3 and 11, Nevers et al. discloses wherein the first plate (11) includes a lip (113) at an outer circumferential edge. 

Re claims 4 and 12, Nevers et al. discloses wherein the lip (113) defines at least one relief. (Fig. 5)

Re claims 5 and 13, Nevers et al. discloses wherein the lip (113) restrains radial motion of the damper element (13).

Re claims 6 and 14, Nevers et al. discloses wherein when the shaft (1) passes through the damper opening, the first opening and the second opening, a rotation of the shaft induces a rotation of the damper element (13) within the recess. (Column 9, lines 58-63)

Re claims 7 and 15, Nevers et al. discloses wherein the first opening of the first plate (11) has a first inner diameter, the second opening of the second plate (12) has a second inner diameter, the damper opening of the damper element (13) has a damper inner diameter, and the damper inner diameter of the damper element is less than the first and second inner diameters of the first plate and second plate. (Fig. 7-8)

Re claim 9, Nevers et al. discloses placing the damper element around the shaft at an anti-node of a vibrational mode of the shaft. (Column 2, lines 33-36)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diriong et al., Manzoor et al., Numajiri ‘086, Numajiri ‘444, Krieger et al., and Faas et al. teach similar damper assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
July 30, 2022